299 F.2d 941
Thomas P. WARD, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 19200.
United States Court of Appeals Fifth Circuit.
March 30, 1962.

Thomas P. Ward, Jacksonville, Fla., for petitioner.
Earl J. Silbert, Atty., Dept. of Justice, Washington, D.C., Crane C. Hauser, Chief Counsel, I.R.S., Rollin H. Transue, Atty., I.R.S., Washington, D.C., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dep. of Justice, Washington, D.C., for respondent.
Before RIVES, JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The Tax Court dismissed the petition before it for lack of jurisdiction.  We are convinced, after a careful review of the record, that the Tax Court could not have done otherwise.  Its decision is correct and is


2
Affirmed.